The petition by the state of Connecticut for certification for appeal from the Appellate Court, 60 Conn. App. 301 (AC 18813), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that, under the facts of this case, the trial court’s failure to give a ‘no unfavorable inference’ instruction was plain error requiring reversal of the conviction?
“2. Is the failure to include such an instruction subject to harmless error analysis?”
It is further ordered that the trial court articulate the facts concerning discussions, if any, among the state’s attorney, defense counsel and the court during a charging conference, relative to the court’s giving a “no unfavorable inference” instruction to the jury in this matter.